Citation Nr: 1633877	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-27 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a compensable rating for traumatic iritis, left eye.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973 and from February 1978 to July 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was later transferred to the RO in Roanoke, Virginia.  

The Veteran provided testimony at an October 2010 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been included in the record.

In June 2011, the Board denied the Veteran's claim for a compensable rating for left eye disability.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Thereafter, the parties entered into a Joint Motion for Remand (JMR), which was adopted by the Court in a July 2012 Order.  In March 2013 and June 2014, the Board remanded this matter for further development.  The case is again before the Board for appellate consideration.  

The record consists of electronic claims files and has been reviewed.  New evidence has not been included in the record since the February 2016 Supplemental Statement of the Case (SSOC).  

In a March 2015 statement, the Veteran reiterated his assertion that he should be service connected for right eye disability as well as left eye disability.  Further, in the March 2015 statement, he referred to an October 2013 eye examination report completed by QTC Medical Services, which discusses additional eye disability that may be related to an in-service injury.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  In a statement received by VA on July 23, 2014, the Veteran withdrew from appellate consideration the claim to a TDIU.   

2.  Traumatic iritis of the left eye has not caused corrected vision worse than 20/40, incapacitating episodes, visual field impairment, or muscle function impairment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the claim to a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for a compensable rating for service-connected traumatic iritis, left eye, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.75-4.79, Diagnostic Codes 6000-6066, 6080, 6090 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of the Claim for a TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal regarding entitlement to a TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.

II. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

In this matter, the current appeal stems from the RO's grant of service connection for left eye disability.  As such, any defect in notice would not be prejudicial here.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the service-connection claim has been substantiated.  This renders section 5103(a) notice unnecessary because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, supra; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for the Veteran's left eye disability has been granted, VA's VCAA notice obligations with respect to the issues of entitlement to a higher initial rating is fully satisfied.  The Board nevertheless notes that, in several letters dated since June 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records have been obtained.  Moreover, the Veteran underwent several VA examinations during the appeal period.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

During the Board hearing, the undersigned VLJ clarified the issue on appeal, explained the issue, and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession in support of his claim.  Furthermore, the undersigned described for the Veteran the type of evidence necessary to substantiate the higher initial rating claim.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103.  Moreover, to further assist the Veteran, the undersigned VLJ remanded this matter in May 2013 and June 2014 for additional medical inquiry, which has been conducted.     

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of the claim below.

III.  Increased Rating Claim for Left Eye Disability

The STRs indicate that "a heater blew up" in the Veteran's face in 1982 and injured his left eye.  The STRs note the Veteran's complaints of light sensitivity.  

On May 9, 2002, the Veteran filed an original claim to service connection for eye disability.  In an unappealed August 2002 rating decision, the RO denied the claim.  On June 3, 2009, the RO received the Veteran's claim to reopen service connection.  In November 2009, the RO granted the claim to reopen, and the underlying claim to service connection for left eye disability due to unhealed injury.  The RO assigned an initial 0 percent rating effective the June 3, 2009 date of claim to reopen.  The Veteran appealed to the Board the assigned noncompensable rating.  

In the decision below, the Board will consider whether a compensable rating has been warranted at any time from May 9, 2002, the date of the Veteran's original claim to service connection.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As noted by the RO in its November 2009 grant of service connection, STRs pertaining to the in-service eye injury were unavailable at the time of the August 2002 rating decision denying the original claim.  As the STRs detailing the in-service eye injury were later included in the record, and were clearly relevant in the RO's decision to grant service connection in November 2009, it is appropriate to consider the Veteran's original claim in May 2002.  See 38 C.F.R. § 3.156(c).    

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the eyes is addressed under Diagnostic Code (DC) 6000 through DC 6091.  38 C.F.R. §§ 4.75-4.79.  The eye disability addressed here has been rated under DC 6009, which addresses unhealed injury of the eye.  Disability ratings for several eye disorders, including iritis and unhealed injury, are based on visual impairment or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, General Rating Formula.  

With regard to incapacitating episodes, the minimum rating of 10 percent is warranted for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  The Code defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note.  

With regard to visual impairment, such impairment is based on impairment of visual acuity, of visual field, or of muscle function.  38 C.F.R. § 4.75.  Impaired visual acuity is generally based on corrected distance vision with central fixation.  38 C.F.R. § 4.76.  The lowest compensable disability evaluation of 10 percent is warranted when corrected visual acuity in the more impaired eye is 20/50.  38 C.F.R. § 4.79, Diagnostic Code 6066.  Visual field impairment is rated under DC 6080 of 38 C.F.R. § 4.79.  Under this provision, ratings of 10 to 100 percent are warranted for various degrees of loss.  Impairment of muscle function is rated under DCs 6090 (diplopia) and 6091(symblepharon) for degrees of diplopia, which are to be rated based on equivalent impairment of visual acuity.  

	Incapacitating Episodes, Visual Acuity, Muscle Impairment 

The evidence of record dated during the appeal period (i.e., since May 2002) establishes that the Veteran has not experienced incapacitating episodes, has not experienced corrected visual acuity worse than 20/40 in the left eye, and has not experienced impairment of muscle function in the left eye.  This is demonstrated repeatedly by VA examinations dated between November 2009 and June 2014, by private treatment records dated between 2004 and 2007, and by VA treatment records dated until December 2015.  Based on the foregoing, a compensable rating has been unwarranted under DCs 6000 through 6066, and under DCs 6090-91.  

	Visual Field Impairment

The more complicated question here - which gave rise to the Court's July 2012 remand and to the Board's subsequent May 2013 and June 2014 remands - is whether a compensable rating has been warranted under DC 6080 for visual field impairment.  38 C.F.R. § 4.79.  

Under DC 6080, a 10 percent rating is warranted with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of inferior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; or for loss of temporal half of visual field unilaterally.  38 C.F.R. § 4.79.

Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  

In the November 2009 VA examination report, the examiner found left eye visual field loss.  As noted in the JMR, this finding indicated that a compensable rating may have been warranted under DC 6080.  To clarify this matter, the JMR requested either an additional VA compensation examination of the eyes, or an addendum opinion from the November 2009 examiner commenting on whether the reported visual field loss related to the service-connected disability.  In response, the Board obtained not only an addendum report commenting on the November 2009 VA report, but also additional VA examination reports of the eyes.  

The first VA report following the November 2009 examination is dated in January 2012.  The report stated that visual field testing found the Veteran without a visual field defect - no constriction of visual field was noted, and no loss of visual field was noted.  A VA treatment record dated in August 2012 indicated normal and full visual field based on testing.  The October 2013 QTC report - noted in the Introduction section above - noted the "visual impairment" described in the November 2009 VA report, and found that it related to treatment used for residuals of the in-service eye injury.  However, this examiner did not report what, if any, visual field impairment the Veteran had.  The examiner merely reiterated the November 2009 results.  A January 2014 VA report found "inferonasal visual field constriction on [G]oldman testing (right eye greater than left eye).  Not visually significant at this time."  A July 2014 VA treatment record indicated worsening visual fields.  The examiner indicated that, if accurate, the results would indicate a significant progression.  The examiner indicated that repeat Goldman testing would be warranted.  In September 2014, a VA examiner initially noted, based on Goldman testing, a visual field defect, and visual field constriction and loss.  However, the examiner indicated that the loss may not be due to an ocular condition, but rather to "non-physiological responses."  The examiner noted a normal Goldman visual field test several months earlier, and then stated:

At this examination the [Goldman] VF results indicate a moderately severe defect, however additional ancillary testing indicates that the constricted visual fields measured today using the [Goldman] appear to represent a non-physiological response.  Patient appears to have no problems with ambulation and is full to finger count in each eye.  This inconsistency was explained to the patient, indicating for example, if these represent real visual field defects the patient should no longer be allowed to drive.  This provider can only provide the numbers measured with the suggestion that the values measured do not represent clear evidence of impairment at this time.

Finally, an April 2015 addendum report commented on the November 2009 VA report's findings regarding visual field impairment.  This examiner indicated a review of the evidence of record, and stated that, according to the November 2009 results, "at least half of the visual field is lost per these results in all quadrants" (i.e., temporal, nasal, inferior, and superior).  However, the April 2015 examiner questioned the reliability of these results.  The examiner stated that subsequent testing in 2013 and 2014 indicated little or no loss.  The examiner stated that the evidence indicated improvement in field vision, or that the Veteran was not a reliable test taker.  Further, the examiner stated that the reported visual field loss in November 2009 was not related to the service-connected iritis due to the lack of reliability of the November 2009 results.    

In sum, certain evidence indicates the potential for visual field loss during the appeal period.  In particular, the November 2009 and September 2014 VA examiners noted significant visual field loss.  These results are unreliable, however.  The April 2015 VA examiner found the November 2009 results unreliable, while the September 2014 VA examiner indicated that the reported visual field loss was due not to eye disability, but to "non-physiological response."  Hence, the evidence indicates that the Veteran's reported visual field loss is not credible.  Further, it is contradicted by other visual field examinations conducted during the appeal period, which indicate either no visual field loss or insignificant visual field loss.  As noted by the April 2015 addendum opinion, the Veteran's complaints are not supported by medical results.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  As such, the preponderance of the evidence indicates that the Veteran has not had during the appeal period visual field impairment that would warrant a compensable rating under DC 6080.  

In assessing the claim for a compensable rating, the Board has considered the Veteran's lay assertions.  He is competent to offer testimony regarding observable symptomatology, such as impaired vision.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the question of his degree of impairment, the medical evidence is more credible.  This evidence preponderates against the notion that the Veteran's visual acuity or visual field impairment matches the criteria for a compensable rating under 38 C.F.R. § 4.79.  The credible medical evidence demonstrates an absence of the types of impairment that would lead to a compensable rating here.  As this evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the lay assertions pale into insignificance when compared with the far more probative objective record.  Thus, in weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, preponderates against the Veteran's claim for a compensable rating for left eye disability.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

IV.  Extraschedular Rating

In reaching its finding and conclusion, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation would, therefore, be adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating would be required.  

If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture is exceptional, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Board has specifically considered the rating criteria addressing eye disability, particularly the extent of impairment of visual acuity, of visual field, and of muscle function, and whether eye disability has caused incapacitation.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.











Under Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual disorders fails to capture the service-connected disability experienced.  The sole service-connected disorder here is the left eye disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

The claim to a TDIU is dismissed.  

Entitlement to a compensable rating for traumatic iritis, left eye, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


